Citation Nr: 1236244	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  92-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in August 2005 and May 2012.  The Board's prior Remand instructions and the subsequent actions from the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

Clarification of the issue on appeal

Because of the complex procedural history of the Veteran's skin disorder claim, the Board concludes that a brief recitation of pertinent facts would be helpful.  

In December 1999, the Veteran filed a claim for service connection for sores on his head and face, due to exposure to Agent Orange.  He stated that he had a rash on his face, head, arm, back, and hands.  In a February 2000 rating decision, the RO denied service connection for a rash on the back, on the basis that there was no evidence of a current disability.  The Veteran disagreed with that decision, and initiated this appeal.  

In March 2003, the Veteran filed a claim for "exposure to Agent Orange and the residuals flowing therefrom."  In May 2003, the Veteran stated that his claim for Agent Orange includes sores on his face and back, a rash on his back, and chloracne.  In an August 2003 rating decision, the RO denied service connection for chloracne, claimed as sores of the face and back, on the basis that there was no evidence of the claimed skin condition in the Veteran's service medical records, and there was no evidence that he developed chloracne within one year of his last exposure to herbicides.  The Veteran disagreed with that decision, and the issue was perfected for appellate review.  

Although the RO developed two separate claims for skin disorders, the Board has merged these claims into one issue, as the Veteran's contentions appear to encompass the same matter.  

Additional Note

In this case, the Veteran has presented testimony regarding his alleged skin disorder hearings held by two different Veteran's Law Judges (VLJ's) in May 2000 and June 2003.  Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJ's.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJ's during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review.  The Board notes that Board's August 2005 and May 2012 Remands were signed by such a panel of VLJ's.  

The Court has recently interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in October 2011 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  The Veteran did not respond to the letter.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson. 38 C.F.R. § 20.700(a) (2011).

Further, the VLJ who conducted the May 2000 hearing and signed the prior Board Remands is no longer employed at the Board.  Generally, when a VLJ who has conducted a hearing concerning an issue currently on appeal retires, the Veteran is afforded the opportunity to participate in another hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011). 

While the Board acknowledges the provisions of 38 U.S.C.A. § 7102 and 38 C.F.R. § 20.707, the unique facts of this case present a situation in which affording the Veteran the opportunity to participate in another hearing would be inappropriate.  Specifically, due to the fact that the VLJ who conducted the May 2000 hearing is no longer employed at the Board, there remains only one VLJ who has taken testimony concerning the Veteran's alleged skin disorder claim who is available to sign the current decision.  Therefore, the Board may proceed without prejudice to the Veteran.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior Board Remand.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran asserts that he incurred a skin disorder due to exposure to Agent Orange while serving in the Republic of Vietnam.  See e.g., a statement from the Veteran dated in December 1999.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in the Republic of Vietnam was not invalid nor impermissibly retroactively applied.  

Concerning element (1), evidence of a currently diagnosed disorder, the evidence of record reflects that the Veteran has been diagnosed with several skin disorders during the pendency of his claim, to include tinea versicolor, basal cell carcinoma, actinic keratosis, solar keratosis, acne rosacea, folliculitis of the face and scalp, mild chloracne and seborrheic keratosis.  See e.g., VA treatment records dated in April 2002, November 2002 and October 2006, July 2008 and May 2012 VA examination reports and a May 2011 Veterans Health Administration (VHA) opinion.  Element (1) has been demonstrated.  

With regard to element (2), evidence of an in-service disease or injury, the Veteran's service personnel records show that the he served in the Republic of Vietnam from February 1968 to October 1968.  Therefore, the Veteran is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Moreover, the Veteran's service treatment records reflect complaints of treatment for impetigo and unidentified rashes on his legs and groin area in January 1967 and May 1968, respectively.  In light of above, element (2) has satisfied.  

With respect to element (3), evidence of a nexus between the diagnosed disorder and an in-service disease or injury, the Board concludes that the evidence of record is insufficient to adjudicate the Veteran's claims at this time.  The July 2008 VA examiner diagnosed the Veteran with mild chloracne and stated that this injury or disease occurred during active service.  See the July 2008 VA examination report.  However, in the May 2012 Remand, the Board concluded that this opinion was inadequate because the examiner failed to provide supporting rationale for the stated opinion.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on such opinions.  38 C.F.R. § 3.102 (2011).

Similarly, the Board sought VHA opinions in connection with the present claim in August 2010, March 2011 and May 2011.  Although these opinions fully addressed the Veteran's prior diagnoses of acne rosacea, tinea versicolor, folliculitis, seborrheic keratosis, and actinic keratosis and noted that the Veteran "was told that he had chloracne" in November 1993, there was no opinion offered regarding the Veteran's July 2008 chloracne diagnosis.  Consequently, in May 2012, the Board remanded the Veteran's claim, instructing, in pertinent part, that the Veteran was to be afforded an appropriate VA examination in connection with his claim.  After a review of the Veteran's complete VA claims file and an interview with and physical examination of the Veteran, the VA examiner was instructed to:  

"[C]omment as to whether it is at least as likely as not (50 percent likelihood or greater) that any current skin disorder, to include chloracne as well as the skin disorders noted in the May 2011 opinion, is causally or etiologically related to his active service to include exposure to herbicides."  

See the May 2012 Board Remand at page 16.  

The AMC scheduled the Veteran for such an examination in June 2012.  The June 2012 VA examination report reflects that, after a review of the Veteran's VA claims file and an interview with and physical examination of the Veteran, the VA examiner diagnosed basal cell carcinoma and acticinic keratosis and provided nexus opinions concerning these disorders.  However, although the June 2012 Disability Benefits Questionnaire (DBQ) form includes two separate sections relevant to past and present diagnoses of chloracne, the VA examiner did not complete these sections, otherwise address the July 2008 chloracne diagnosis or a provide nexus opinion concerning a possible link between chloracne, if any, and his service, to include exposure to herbicides.  As noted above, the Board's May 2012 Remand instructions specifically directed that these matters were to be addressed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Also, the May 2012 Board Remand instructed that VA treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, dated from June 2008 to the present were to be obtained and associated with the Veteran's VA claims file.  See the May 2012 Board Remand at page 16.  Review of the record reflects that these records were requested by the AMC in May 2012.  See a May 2012 computer printout from the AMC.  However, these records were not printed or associated with the Veteran's VA claims file; rather, they were associated with the Veteran's Virtual VA file.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall where Board's Remand instructions were substantially complied with).  Thereafter, the Veteran underwent the June 2012 VA examination.  After review of the June 2012 VA examination report, it does not appear that the June 2012 VA examiner reviewed the VA treatment records on Virtual VA which were the result of the AMC's May 2012 records requests.  Indeed, the VA examiner did not check the box on the VA examination report indicating that VA treatment records other than those associated with the VA claims file had been reviewed.  See the February 2012 VA examination report.  After review of the Veteran's Virtual VA file, to include the updated VA treatment records added in May 2012, the Board notes that there are several records which are pertinent to the Veteran's claim.  See e.g., a May 2012 VA Teledermatology Imaging report.  

In light of above, the Board concludes that the June 2012 VA examination is inadequate for the purposes of this decision because examiner did not have access to the complete record and did not provide an adequate etiological opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran's claim must be remanded so that an etiological opinion may be rendered after a review of the complete record.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should refer the Veteran's claims file to the June 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner.

The examiner must review all pertinent records associated with the VA claims file AND the Virtual VA file, including the Veteran's service treatment records, post-service medical records, and statements. 

The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file AND VA Virtual file were reviewed.  

Thereafter, the examiner must provide a clarifying opinion as to whether the July 2008 diagnosis of chlorance is at least as likely as not (50 percent likelihood or greater) the result of his active service, to include exposure to herbicides.  If further examination is necessary, such should be scheduled and undertaken.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA physician should provide a rationale for the opinion, whether favorable or unfavorable, based on the findings and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the claims file and Virtual VA file must be made accessible to the examiner for review.

2.  To help avoid future remand, AMC/ RO must ensure that the required actions have been accomplished in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998).  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This Remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


